Citation Nr: 0826095	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1972 and August 1981 to September 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the case was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.  

A videoconference hearing was held in June 2007 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  In 
August 2007, the claims were remanded was for additional 
evidentiary development and have now been returned to the 
Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  New VA examination for current findings

As per Board remand request in August 2007, the veteran 
underwent additional VA psychiatric examination in September 
2007.  The examiner was requested to distinguish between the 
veteran's current symptoms which were attributable to 
service-connected PTSD and the current symptoms which were 
the result of a nonservice-connected psychiatric condition 
such as bipolar or anxiety disorder.  As a result of that 
evaluation, the examiner determined that the veteran's 
psychiatric diagnoses were polysubstance abuse, in full and 
sustained remission, and personality disorder.  The examiner 
opined that the veteran did not meet the diagnosis of PTSD.  

The veteran's private physician, B.F., M.D., submitted a 
statement dated in November 2007 and received in December 
2007 in which he indicated that he had reviewed the VA 
examination report of September 2007.  He noted, however, 
that he believed that the veteran continued to show PTSD 
symptoms.  He pointed out that many of the veteran's 
symptoms, whether the result of personality disorder or his 
PTSD, were similar and overlapping.  Such symptoms included 
irritability, aggressiveness, social isolation, and 
hypervigilance.  The doctor also noted that the veteran had 
been hospitalized at a VA Medical Center (VAMC) for homicidal 
ideation from October 24, 2007, to October 26, 2007.  

Also added to the record since the Board's 2007 remand was a 
VA social worker's report dated in March 2008.  The social 
worker's report reflects that he also believed that the 
veteran suffered from overlapping symptoms associated with 
his personality disorder(s) and his PTSD.  He also opined 
that the veteran was unemployable due to his symptoms.  

Also, in statements by the veteran and his wife added to the 
record in December 2007, they indicated that the veteran's 
psychiatric symptoms had worsened since the most recent VA 
examination in September 2007.  As such, the record reflects 
that the veteran's service-connected disability has increased 
in severity since the last VA examination report.  Therefore, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent, and severity of his 
PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  



Reason for Remand:  Obtain recent VA treatment records

As noted above, the November 2007 statement from B.F., M.D 
shows that the veteran was hospitalized at a VA Medical 
Center (VAMC) for homicidal ideation from October 24, 2007, 
to October 26, 2007.  As the record does not reflect that 
these records have been associated with the claims file, a 
remand is necessary to obtain these recent VA treatment 
records under the general provisions of 38 C.F.R. 
§ 3.159(c)(2).

Reason for remand:  Stegall violation

In the August 2007 remand, the Board directed the RO to 
schedule the veteran for a Social and Industrial Survey 
Examination to determine if the veteran was precluded from 
all forms of substantially gainful employment solely on the 
basis of his service-connected disability.  The record does 
not reflect that the veteran was afforded such examination.  
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand's instructions.  Therefore, 
remand is necessary for compliance with the previous request.

Reason for Remand:  Change in VCAA notice requirements

During the pendency of the appeal, the Court held that VA's 
duty to notify a claimant seeking an increased evaluation 
included advising the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court also 
indicated that the if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As the claim is being remanded for additional reason, and to 
ensure that all duties to notify and assist are met, the RO 
should provide the veteran with notification complying with 
the holding of Vazquez-Flores in order to give the veteran 
every possible consideration with respect to the present 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
supplemental VCAA notice regarding the 
increased rating issue on appeal that is 
consistent with the mandates contained in 
Vazquez-Flores v. Peake, 22 Vet. App. 37.

2.  The AMC/RO should contact the veteran 
and request that he identify any pertinent 
treatment records from VA or private 
providers which have not yet been 
associated with the claims file.  The 
veteran should be requested to sign release 
forms, if necessary.  Any records that are 
not currently included in the clams file 
should be obtained and added to the file.  
This includes the records of 
hospitalization in October 2007 from the 
Highland Park VA Medical Center in 
Pittsburgh.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran is 
to be informed of any records that could 
not be obtained.  

3.  After allowing for sufficient response 
time to obtain any relevant treatment 
records, the veteran should be afforded a 
VA examination by a psychiatrist to 
determine the current degree of severity 
of his service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner should 
identify all current manifestations of the 
veteran's service-connected PTSD.  As the 
record contains conflicting reports 
concerning the nature of the veteran's 
psychiatric diagnoses and their respective 
symptomatology, the examiner is asked to 
distinguish between the veteran's current 
symptoms which are attributable to his 
service-connected PTSD and the current 
symptoms which are a result of nonservice-
connected disability, such as personality 
disorder, or any other acquired 
psychiatric disorder other than PTSD.  If 
possible, the examiner should assign a GAF 
score for the service-connected PTSD, 
independent of nonservice-connected 
symptomatology.  If it is not possible to 
separate out the symptomatology of the 
veteran's service-connected PTSD from his 
nonservice-connected psychiatric 
disabilities without resorting to mere 
speculation, the examiner should note 
this.

4.  The veteran should be afforded a VA 
Industrial and Social Survey Examination.  
After reviewing the veteran's claims file, 
the examiner should address the following:  
Do the veteran's service-connected 
disabilities alone (without regard to any 
nonservice-connected disabilities) 
preclude him from obtaining and retaining 
all forms of substantially gainful 
employment consistent with his education 
and work experience?  If the examiner 
cannot answer the posed question without 
resorting to mere speculation, he or she 
should so state. 

5.  The AMC/RO should readjudicate the 
claims based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the requisite opportunity to 
respond thereto.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




